DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 13 recites the limitation “the restore operation”.  Claim 1, lines 1-2 recites “a restore operation” and lines 11-12 recites “a restore operation”. It is unclear which “restore operation” is being referred to in line 13.   Appropriate correction is required. 
Claims 2-9 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 5, line 2 recites the limitation “the healthy backup”.  Claim 1, line 1 recites “a healthy backup” and line 11 recites “a healthy backup”. It is unclear which “healthy backup” is being referred to in claim 5, line 2.   Appropriate correction is required. 
Claim 6 “data augmentation” lacks antecedent basis and it is unclear what this phrase refers to in claim 1.  Appropriate correction is required.
Claim 7 “the patterns” lacks antecedent basis, it is unclear what “the patterns” refers to.  Appropriate correction is required.

Claim 10, lines 12-13 recites the limitation “the identified healthy backup”.  Claim 10, line 2 recites “a healthy backup” and line 10 recites “a healthy backup”. It is unclear 
Claim 10, line 12 recites the limitation “the restore operation”.  Claim 10, line 3 recites “a restore operation” and lines 10-11 recites “a restore operation”. It is unclear which “restore operation” is being referred to in line 12.   Appropriate correction is required. 
Claims 11-15 depend on claim 10 and inherit the deficiencies of claim 10.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 12, line 5 recites the limitation “the health backup” that lacks antecedent basis.  Appropriate correction is required. 
Claims 13 depends on claim 12 and inherits the deficiencies of claim 12.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim 18, line 1 recites the limitation “a healthy backup” and then in line 5 recites “the healthy backup”.  Claim 16, upon which claim 18 depends, in line 4 recites “a healthy backup”. It is unclear which “healthy backup” is being referred to in Claim 18, line 5.   Appropriate correction is required. 
Claims 19-20 depends on claim 18 and inherits the deficiencies of claim 18.  Applicant may cancel the claims, amend the claims to place the claims in proper 

Claim 19 which depends on claim 18 in line 2 recites the limitation “the healthy backup”.  As described above, claims 16 and 18 recite “a healthy backup”.  It is unclear which “healthy backup” is being referred to in Claim 19, line 2.  Appropriate correction is required. 
Claims 20 depends on claim 19 and inherits the deficiencies of claim 19.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 20, which depends on claim 19, in lines 9-10 recites the limitation “the healthy backup”.  As described above, claims 16 and 18 recite “a healthy backup”.  It is unclear which “healthy backup” is being referred to in Claim 20, lines 9-10.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-15 recite the steps of identifying a plurality of candidate backups; extracting characteristics from each of the 
Similarly, claims 16-20 recite the steps of detecting a data loss event; identifying a healthy backup from a plurality of candidate backups, wherein the healthy backup is believed to be free of infection.  Further limitations include wherein identifying a healthy backup includes: extracting features from the plurality of candidates; evaluating the extracted features; and assigning a score to each of the candidate backups based on 
These limitations as drafted, under their broadest reasonable interpretation, are mental processes that can practically be performed by a human in their mind.  Nothing in the elements of claims 1-20 given above precludes the steps from practically being performed in the human mind.  The claims do not include additional elements that integrate the judicial exception of mental process into a practical application or are sufficient to amount to significantly more than the judicial exception as explained below.  

STEP 1:


STEP 2A:
STEP 2A, Prong 1:  Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
In this case, claims 1-20 are directed to the limitations in the steps given above. These limitations, under their broadest reasonable interpretation, correspond to the judicial exception of an abstract idea of mental processes that can practically be performed by a human in their mind.  Since an abstract idea is present in the claims, the analysis continues to STEP 2A, Prong 2.

STEP 2A, Prong 2:  This judicial exception that is abstract idea is not integrated into a practical application because claims 1-20 merely recite only the idea of a solution 
MPEP 2106.05(f)(1) states:
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).

Independent claim 1 recites a “method for identifying a healthy backup for performing a restore operation” and the steps of identifying backups, extracting characteristics of the backups, analyzing the characteristics, assigning a classification, and identifying a healthy backup.  Claim 1 in the last element recites “performing the restore operation by restoring production data from the identified healthy backup.”  The last element of claim 1 covers any solution to the identified problem of performing a restore operation from an identified backup with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.  Thus, this element does not integrate the judicial exception into a practical application (See MPEP 2106.05(f)(1)).  Dependent claim 8 recites “performing preventative measures that include … stopping backups, preventing access to the backups” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result.  Dependent claims 2-7 and 9 do not provide 
Independent claim 10 recites “computer executable instructions that, when executed, perform a method for identifying a healthy backup for performing a restore operation …” and generic computer elements of a computer and computer readable medium. These generic computer elements of claim 10 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)).  Furthermore, claim 10 recites the steps of identifying backups, extracting characteristics of the backups, analyzing the characteristics, assigning a classification, and identifying a healthy backup. Claim 10 in the last element recites “performing the restore operation by restoring production data from the identified healthy backup.”  The last element of claim 10 covers any solution to the identified problem of performing a restore operation from an identified backup with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.  Thus, this element does not integrate the judicial exception into a practical application (See MPEP 2106.05(f)(1)).  Dependent claim 14 recites “performing preventative measures that include … stopping backups, preventing access to the backups” that does not provide any restriction on how this result is performed and no description of the mechanism for accomplishing this result.  Dependent claims 11-13 and 15 do not provide any further details of how the solution is accomplished that add a meaningful limitation to the abstract idea. 


Since the judicial exception is not integrated into a practical application, the analysis continues to STEP 2B.

STEP 2B:
If a judicial exception that is an abstract idea is present in the claims, it must be determined whether any element or combination of the elements, in the claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception itself. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above for STEP 2A, Prong 2 analysis, elements of claims 1, 8, 10, 14, 16-17, and 20 merely recite only the idea of a solution or outcome and fail to recite details of how the solution is accomplished (see MPEP 2106.05(f)(1)).  These element do not amount to significantly more than the judicial exception itself.  Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Westenberg (U.S. Patent No. 8,495,037 B1), hereinafter Westenberg.
Regarding claim 1, Westenberg teaches:
A method for identifying a healthy backup  for performing a restore operation (Westenberg, Abstract, col. 3, lines 4-8, “during restore operations for data objects that have been infected by malicious software, the backup manager may be configured to automatically search for uninfected backup versions from which the data objects should be restored.”), the method comprising: 
identifying a plurality of candidate backups (Westenberg, Fig. 2, blocks 205, 210, 215, col. 6, lines 5-7, lines 25-48); 
extracting characteristics from each of the candidate backups (Westenberg, Fig. 2, blocks 220, 225, col. 6, lines 54-67 “one or more attributes of the backup version”); 
analyzing the characteristics of the candidate backups to identify which of the candidate backups are infected with an infection (Westenberg, Fig. 2, blocks 225, 230, col. 6, lines 54-67, col. 7, lines 1-20, col. 8, lines 12-21);
assigning a classification (Westenberg, block 225 and 230. In block 225, yes condition classification of backup version is suitable for restore, no  
for each of the plurality of candidate backups based on the analyzed characteristics (Westenberg, blocks 235 and 220, loop to determine if next backup version is suitable for restore or infected);
identifying a healthy backup that does not include the infection for performing a restore operation based on the classification assigned to each of the candidate backups (Westenberg, Fig. 2, col. 7, lines 1-20 and Fig. 4, blocks 420, 450, 425 and 430, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34); and 
performing the restore operation by restoring production data from the identified healthy backup (Westenberg, Fig. 4, block 430 and 450, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34).  
 
Regarding dependent claim 2, Westenberg teaches:
wherein the candidate backups include full backups, incremental backups, or snapshots (Because this limitation includes a conditional “or” at the end, the Examiner is not required to reject every component (i.e. full backups, incremental backups, snapshots) of this element but may reject just one component, see MPEP 2111.04(II).  Westenberg teaches full backups or incremental backups in col. 6, lines 8-20. Also see backups each day of week in col. 3, lines 50-67 and col. 4, lines 1-28) and 
wherein the infection is at least one of ransomware, a virus, a worm, malware, or combination thereof (Westenberg, col. 4, lines 47-60).  

Regarding dependent claim 4, Westenberg teaches further comprising mining the candidate backups to identify patterns indicative of the infection or using features associated with infected peers to identify the infection (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 8 comparing with infected data object and signature comparison).  

Regarding dependent claim 5, Westenberg teaches further comprising using data augmentation to identify the healthy backup or the infection (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature comparison).  

Regarding dependent claim 6, Westenberg teaches wherein data augmentation includes historical data obtained from a historical database, change rates for files, typical file sizes, file extensions, client behavior models, machine learning (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning).  

Regarding dependent claim 7, Westenberg teaches wherein the patterns which indicate an infection include an unexpected presence of a file in a specific location (Westenberg, patterns of infection of backups is taught in co. 6, lines 59-67, col. 7, lines 1-20, col. 8, lines 12-21, storage location of the database object).

Regarding dependent claim 8, Westenberg teaches further comprising detecting an attack and performing preventative measures that include at least one of stopping backups, preventing access to the backups (Westenberg, Fig. 5a, col. 10, lines 35-67, block 530).  

Regarding dependent claim 9, Westenberg teaches further comprising determining which of the candidates include an infection based on change rates across backups or deviations in the characteristics from a historical norm (Westenberg, col. 8, lines 12-40 last modification time for file, modification times in databases).  

Regarding claim 10, Westenberg teaches:
A non-transitory computer readable medium comprising computer executable instructions that, when executed, (Westenberg, Fig. 6, col. 12 describing Fig. 6, Abstract, col. 1, lines 56-67) perform a method for
identifying a healthy backup for performing a restore operation (Westenberg, Abstract, col. 3, lines 4-8, “during restore operations for data , the method comprising: 
identifying a plurality of candidate backups (Westenberg, Fig. 2, blocks 205, 210, 215, col. 6, lines 5-7, lines 25-48); 
extracting characteristics from each of the candidate backups (Westenberg, Fig. 2, blocks 220, 225, col. 6, lines 54-67 “one or more attributes of the backup version”); 
analyzing the characteristics of the candidate backups to identify which of the candidate backups are infected with an infection (Westenberg, Fig. 2, blocks 225, 230, col. 6, lines 54-67, col. 7, lines 1-20, col. 8, lines 12-21);
assigning a classification (Westenberg, block 225 and 230. In block 225, yes condition classification of backup version is suitable for restore, no condition backup version is suspect/infected. Col. 6, lines 39-67 and col. 7, lines 1-20) 
for each of the plurality of candidate backups based on the analyzed characteristics (Westenberg, blocks 235 and 220, loop to determine if next backup version is suitable for restore or infected);
identifying a healthy backup that does not include the infection for performing a restore operation based on the classification assigned to each of the candidate backups (Westenberg, Fig. 2, col. 7, lines 1-20 ; and 
performing the restore operation by restoring production data from the identified healthy backup (Westenberg, Fig. 4, block 430 and 450, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34).  
  
Regarding dependent claim 12, Westenberg teaches:
mining the candidate backups to identify patterns indicative of the infection or using features associated with infected peers to identify the infection (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 8 comparing with infected data object and signature comparison); and
using data augmentation to identify the healthy backup or the infection (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature comparison).  

Regarding dependent claim 13, Westenberg teaches data augmentation includes historical data obtained from a historical database, change rates for files, typical file sizes, file extensions, client behavior models, machine learning .  

Regarding dependent claim 14, Westenberg teaches detecting an attack and performing preventative measures that include at least one of stopping backups, preventing access to the backups (Westenberg, Fig. 5a, col. 10, lines 35-67, block 530).  

Regarding dependent claim 15, Westenberg teaches determining which of the candidates include an infection based on change rates across backups or deviations in the characteristics from a historical norm (Westenberg, col. 8, lines 12-40 last modification time for file, modification times in databases).  

Regarding claim 16, Westenberg teaches:
detecting a data loss event in a computing system (Westenberg, col. 1, lines 12-32 “resulting in large productivity losses and/or data loss”);
performing preventative measures in response to the data loss event (Westenberg, Abstract, col. 3, lines 4-8, “during restore operations for data objects that have been infected by malicious software, the backup manager may be configured to automatically search for uninfected backup versions from which the data objects should be restored.” See all of Fig. 2. ; 
identifying a healthy backup from a plurality of candidate backups, wherein the healthy backup is believed to be free of infection (Westenberg, Fig. 2, col. 7, lines 1-20 and Fig. 4, blocks 420, 450, 425 and 430, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34); and 
performing a restore operation from the identified healthy backup (Westenberg, Fig. 4, block 430 and 450, col. 9, lines 49-67 and col. 10, lines 1-2, 20-34).  
 
Regarding dependent claim 17, Westenberg teaches wherein performing preventative measures includes stopping backups from running and preventing access to the plurality of candidate backups (Westenberg, Fig. 5a, col. 10, lines 35-67, block 530).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C.  § 103 as being unpatentable over Westenberg (U.S. Patent No. 8,495,037 B1), hereinafter Westenberg in view of Claudatos et al. (U.S. Patent No. 8,375,005), hereinafter Claudatos.
Regarding dependent claim 3, Westenberg teaches all of the features with respect to claim 1 as given above. Westenberg does not distinctly disclose wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions.  Claudatos, in the same field of endeavor, teaches wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions (Claudatos, col. 3, lines 9-32 teaches scanning the backups and col. 4, lines 22-66 teaches file metadata, timestamps, file change, file extensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Westenberg to incorporate the teachings of Claudatos and provide wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions because these characteristics may be detected quickly and easily for restore and 

Regarding dependent claim 11, Westenberg teaches all of the features with respect to claim 10 as given above. Westenberg further teaches wherein the candidate backups include full backups, incremental backups, or snapshots (Because this limitation includes a conditional “or” at the end, the Examiner is not required to reject every component (i.e. full backups, incremental backups, snapshots) of this element but may reject just one component, see MPEP 2111.04(II).  Westenberg teaches full backups or incremental backups in col. 6, lines 8-20. Also see backups each day of week in col. 3, lines 50-67 and col. 4, lines 1-28) and wherein the infection is at least one of ransomware, a virus, a worm, malware, or combination thereof (Westenberg, col. 4, lines 47-60).
Westenberg does not distinctly disclose wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions.  Claudatos, in the same field of endeavor, teaches wherein the characteristics of each of the candidate backups include file change information, file metadata, timestamps, and file extensions (Claudatos, col. 3, lines 9-32 teaches scanning the backups and col. 4, lines 22-66 teaches file metadata, timestamps, file change, file extensions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Westenberg to incorporate the teachings of Claudatos and provide wherein the characteristics of each of the candidate .

Claims 18-20 are rejected under 35 U.S.C.  § 103 as being unpatentable over Westenberg in view of Claudatos and further in view of Dontov et al. (U.S. Patent Publication 2019/0138727 A1), hereinafter Dontov.
Regarding dependent claim 18, Westenberg teaches all of the limitations of claim 16 as cited above, but does not distinctly disclose wherein identifying a healthy backup includes: extracting features from the plurality of candidates.
Claudatos, in the same field of endeavor, teaches identifying a healthy backup includes: extracting features from the plurality of candidates (Extracted features in Applicant’s specification in paragraph 0026 is described as time of last change and timestamps. Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.  Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Westenberg as  modified by Claudatos for identifying a healthy backup that includes: extracting features from the plurality of candidates because these features may be detected quickly and 
Furthermore, the combination of Westenberg and Claudatos does not appear to distinctly disclose evaluating the extracted features; and assigning a score to each of the candidate backups based on the extracted features; and selecting, as the healthy backup, the candidate backup with the best score.
Dontov, in the same field of endeavor, teaches evaluating the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); and assigning a score to each of the candidate backups based on the extracted features (Dontov, paragraph 0049 teaches risk parameters to score files including event and frequency information, file information changes, file extensions and file metadata that are features as described in Applicant’s specification paragraph 0021 such as time of last change, file metadata and extensions. See also paragraphs 0079-0082.); and selecting, as the healthy backup, the candidate backup with the best score (Dontov, paragraph 0082 “low risk” files and data are identified if files risk score is below a threshold. In Fig. 4, block 405 security system backs up files stored in cloud storage system and block 445, paragraph 0099 “the system may restore infected files to a most-recent, non-infected backup version” for which healthy backups are identified based on the scores).


Regarding dependent claim 19, the rejection of claim 18 is incorporated as given above. Westenberg further teaches:
augmenting the process of identifying the healthy backup with augmented data (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7, lines 64-67 and col. 8 comparing with infected data object and signature comparison); 
evaluating the candidate backups based on the augmented data (Westenberg, col. 7, lines 64-67 and col. 8, lines 1-40 comparing with infected data object and signature comparison); and 
assigning a score to each of the candidate backups based on the extracted features and the augmented data (Westenberg, col. 8, lines 1-40 .

Regarding dependent claim 20, the rejection of claim 19 is incorporated as given above. Westenberg further teaches performing data augmentation with sources of information when identifying the healthy backup (Data augmentation in Applicant’s specification in paragraph 0036 is described as historical database, data from infected peers. Interpreting this limitation under BRI, see MPEP 2111.01(V), Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature comparison), wherein the sources of information include a historical database, a model of normal client behavior, and data from infected peer systems, wherein the model of normal client behavior is based on deltas between successive backups (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning);
comprising generating the historical database or the model of normal client behavior with machine learning algorithms that have knowledge of typical behavior patterns (Westenberg, Fig. 2, col. 6, lines 58-67, Fig. 3, blocks 305, 310, 315, 320 and col. 7. lines 64-67 and col. 8 comparing with infected data object and signature analysis is a type of machine learning).   
Westenberg teaches all of the limitations as cited above, but does not distinctly disclose wherein the features include one or more of data extensions, data metadata, 
Claudatos, in the same field of endeavor, teaches wherein the features include one or more of data extensions, data metadata, filenames, and data timestamps (Extracted features in Applicant’s specification in paragraph 0026 is described as timestamps. Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.), further comprising:
determining whether the data extensions, data metadata, filenames and timestamps indicate an infection (Claudatos, Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.); 
comparing the data extensions from multiple backups, comparing the metadata from the multiple backups, comparing the filenames from the multiple backups, and comparing the timestamps from the multiple backups (Claudatos, Col. 3, lines 9-32 teaches agent used to scan the backups for features used in prioritization.); 
determining rates of change from the timestamps (Claudatos in col. 6, lines 19-30 teaches “timestamp attributes” and “file with the frequent and recent file changes” and col. 4, lines 30-36.);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Applicants are required under 37 C.F.R. § 1.111(c) to consider references cited in Form PTO-892 fully when responding to this action.
Lyon et al. (U.S. Patent Publication No. 2008/0195676 A1) teaches a backup system may create one or more archived copies of a file system, such as through successive periodic backup operations. When a virus or other malicious software is found on a system, that system's backup data is scanned to determine the last uninfected backup. A full or partial restore of the system may be performed using the last uninfected backup. 

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114